


Exhibit 10.1




July 17, 2013                


To: Keith Sullivan


Re: Promotion


Dear Keith:


The purpose of this letter is to outline the details of your promotion with
ZELTIQ Aesthetics Inc. (the “Company”). Upon acceptance by you, this letter
shall constitute an agreed upon understanding between you and the Company.
Unless specifically listed below, all other aspects of your employment with the
Company shall remain unchanged.


Effective Date:
This new position is effective July 17, 2013.



Position:
Senior Vice President of Worldwide Sales and Marketing, reporting to Mark Foley,
President and Chief Executive Officer



Compensation:
There is no change to your base salary or bonus participation at this time.



Equity:
Subject to the approval of the Company’s Board of Directors, you will be granted
an option to acquire an additional 30,000 (thirty thousand) shares of Common
Stock of the Company pursuant to the Company’s 2011 Equity Plan. The exercise
price will be equal to the closing trading price of the Company’s Common Stock
on July 17, 2013. This option will become exercisable (vest) over a four-year
period with one-fourth (1/4th) of the options vesting at the end of twelve
months, and the remainder vesting monthly at a rate of 1/36th of the remaining
number per month thereafter until all shares are vested. The options will be
subject to the terms and conditions applicable to options granted under the
Company’s 2011 Equity Incentive Plan, and as described in that plan and the
applicable equity agreement.



Employment At Will:
All Zeltiq employees are employed on an “at-will” basis. Your employment with
the Company is voluntarily entered into and is for no specified period. As a
result, you are free to resign at any time, for any reason or for no reason, as
you deem appropriate. The Company will have a similar right and may conclude its
employment relationship with you at any time, with or without cause.



Congratulations and thank you for your ongoing contributions to the Company.


Sincerely,




/s/ Mark J. Foley
Mark Foley, President & CEO




Agreed to and accepted:




/s/ Keith Sullivan
Keith Sullivan
Dated: August 06, 2013




